In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0055V
                                        UNPUBLISHED


    ELLEN RODRIGUEZ,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: September 7, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

         On January 5, 2021, Ellen Rodriguez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), as defined in the Vaccine Table, after receiving the influenza
(“flu”) vaccine on November 14, 2018. Petition at 1, ¶¶ 2, 19. Petitioner further alleges
she received the vaccine in the United States, that she continues to suffer the residual
effects of her SIRVA more than six months post-vaccination, and that neither she nor any
other person has filed a civil action or received compensation for her SIRVA. Id. at ¶¶ 2,


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
19-21. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On July 11, 2022, the parties requested a factual finding regarding the site of
vaccination. Joint Motion for Fact Ruling, ECF No. 26. On August 23, 2022, I issued a
ruling, finding the flu vaccine was most likely administered in Petitioner’s left deltoid, as
alleged. ECF No. 30.

        On September 7, 2022, Respondent filed a Rule 4(c) Report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1, ECF No. 33. Specifically, he indicates that he “has
elected not to defend the issue of entitlement for this case . . . [and] does not contest that
[P]etitioner has satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the
Qualifications and Aids to Interpretation (“QAI”) for SIRVA.” Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2